DETAILED ACTION
This non-final Office action is responsive to the application filed May 6th, 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:  the claim recites the following limitation, "viewing a listing from the first filtered search results or the second filtered search results" but "the first filtered search results" and "the second filtered search results" lack antecedent basis.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  the claim recites the following limitation, "determine a statistical significances" which is a typographical error that should recite, "determine a statistical significance".  Appropriate correction is required.
Claims 12 and 19 objected to because of the following informalities:  the claims recite the following limitation, "viewing a listing from the first filtered search results or the second filtered search results", but the term "second filtered search results" lack antecedent basis.  Appropriate correction is required.
Claims 6 and 13 objected to because of the following informalities:  the limitation recites "identifying that the metric is statistically significant.." which contains a typographical error that should recite "identifying that the metric is statistically significant.".  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.

Claims 1-7
Step 1: Independent claims 1 (method) and dependent claims 2-7 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward dynamically testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an ecommerce site, the method comprising: providing a control group of buyers with baseline search results based on a search input and current rules; providing test groups of buyers with filtered search results based on the search input, the current rules, and a candidate rule corresponding to a specific test group from the test groups; receiving control responses from the control group of buyers and test responses from the test groups of buyers; and for each test group: determining a metric based on the control response and the test response for the test group; in response to the metric being statistically significant and less than a threshold, discarding the candidate rule corresponding to the test group; and in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an e-commerce site, which is commercial interactions in the form of marketing. The Applicant’s claimed limitations are testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an e-commerce site, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining a metric based on control and test response for the test group; and in response to the metric being statistically significant and greater than/less than a threshold either discarding or adding the candidate rule, which are functions performed in the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are determining a metric and evaluation said metric against a threshold, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-5 further narrow the abstract idea and are directed to further defining the determined metric and the control/test responses. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as marketing as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 6 & 7 are directed to determining the metric is statistically significant by: performing a p-test on a hypothesis based on the metric for each test group to determine a p-value; comparing the p-value to a p-value threshold; in response to the p-value being greater than the p-value threshold, identifying that the metric is statistically significant; calculating one or more values based on the metric; comparing each of the one or more values to a respective threshold; and in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant. These steps/functions are directed to Mathematical Concepts because the claimed limitations are performing a p-test on a hypothesis based on the metric to determine a p-value; comparing the p-value to a p-value threshold to determine if the metric is statistically significant; calculating one or more values based on the metric; and comparing the values to a threshold to determine if the metric is statistically significant, which are mathematical concepts in the form of mathematical calculations. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “providing a control group of buyers with baseline search results based on a search input and current rules; providing test groups of buyers with filtered search results based on the search input, the current rules, and a candidate rule corresponding to a specific test group from the test groups; receiving control responses from the control group of buyers and test responses from the test groups of buyers” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented method; an ecommerce site” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-7 further narrow the abstract idea and dependent claim 5 additionally recites “viewing a listing from the first filtered search results or the second filtered search results” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “ecommerce site” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer-implemented method; an ecommerce site” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7 recite “A computer-implemented method; an ecommerce site”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0071-0089 and Figures 1 & 3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “providing a control group of buyers with baseline search results based on a search input and current rules; providing test groups of buyers with filtered search results based on the search input, the current rules, and a candidate rule corresponding to a specific test group from the test groups; receiving control responses from the control group of buyers and test responses from the test groups of buyers” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-7 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 5 additionally recite “viewing a listing from the first filtered search results or the second filtered search results” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “ecommerce site” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 8-20
Step 1: Independent claims 8 (system), 15 (non-transitory computer-readable medium), and dependent claims 9-14 and 16-20 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 8 is directed to a system (i.e. machine) and claim 15 is directed to a non-transitory computer-readable medium (i.e. manufacture). 
Step 2A Prong 1: The independent claims are directed toward receiving a search input from one or more buyers; assigning each buyer from the one or more buyers to a group from a plurality of groups, the plurality of groups comprising a control group and one or more test groups, each test group corresponding to a candidate rule from one or more candidate rules; identifying search results from a plurality of FSO listings based on the search input; Atty. Dkt. No. 4223.0190001- 24 - filtering the search results based on current rules to identify first filtered search results; for each test group from the one or more test groups, filtering the search results based on the current rules and a corresponding candidate rule from the one or more candidate rules that corresponds to the test group to identify filtered search results corresponding to the test group; providing the first filtered search results to the control group; for each test group from the one or more test groups, providing the filtered search results corresponding to the test group; receiving one or more response indicators from the one or more buyers; determining a performance metric for each test group of the one or more test groups based on the one or more response indicators; determining a statistical significance for each test group of the one or more test groups based on at least one performance metric; and for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discarding the candidate rule corresponding to the test group from the one or more candidate rules; and in response to the performance metric for the test group being greater than the metric threshold, adding the candidate rule corresponding to the test group to the current rules (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an e-commerce site, which is commercial interactions in the form of marketing. The Applicant’s claimed limitations are testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an e-commerce site, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are assigning each buyer to a group; identifying search results from a plurality of FSO listings; filtering the search results based on current rules; determining a metric based on response indicators; determining a statistical significance for each test group based on the performance metric; and in response to the metric being statistically significant and greater than/less than a threshold either discarding or adding the candidate rule, which are functions performed in the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are identifying FSO search results, determining a metric, and evaluation said metric against a threshold, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 9-12 and 16-19 further narrow the abstract idea and are directed to further defining the determined metric and the response indicators. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as marketing as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 13-14 and 20 are directed to determining the metric is statistically significant by: performing a p-test on a hypothesis based on the metric for each test group to determine a p-value; comparing the p-value to a p-value threshold; in response to the p-value being greater than the p-value threshold, identifying that the metric is statistically significant; calculating one or more values based on the metric; comparing each of the one or more values to a respective threshold; and in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant. These steps/functions are directed to Mathematical Concepts because the claimed limitations are performing a p-test on a hypothesis based on the metric to determine a p-value; comparing the p-value to a p-value threshold to determine if the metric is statistically significant; calculating one or more values based on the metric; and comparing the values to a threshold to determine if the metric is statistically significant, which are mathematical concepts in the form of mathematical calculations.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a search input from one or more buyers; providing the first filtered search results to the control group; for each test group from the one or more test groups, providing the filtered search results corresponding to the test group; receiving one or more response indicators from the one or more buyers” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system; an ecommerce site, the system comprising: one or more processors; one or more network interfaces communicatively coupled to the one or more processors; and memory communicatively coupled to the one or more processors and the one or more network interfaces, wherein the memory stores instructions; A non-transitory computer readable storage medium having computer readable code thereon, the non-transitory computer readable medium including instructions configured to cause a computer system to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 9-14 and 16-20 further narrow the abstract idea and dependent claims 12 and 19 additionally recite “viewing a listing from the first filtered search results or the second filtered search results” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “ecommerce site” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system; an ecommerce site, the system comprising: one or more processors; one or more network interfaces communicatively coupled to the one or more processors; and memory communicatively coupled to the one or more processors and the one or more network interfaces, wherein the memory stores instructions; A non-transitory computer readable storage medium having computer readable code thereon, the non-transitory computer readable medium including instructions configured to cause a computer system to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 8-14; and non-transitory computer-readable medium claims 15-20 recite “A system; an ecommerce site, the system comprising: one or more processors; one or more network interfaces communicatively coupled to the one or more processors; and memory communicatively coupled to the one or more processors and the one or more network interfaces, wherein the memory stores instructions; A non-transitory computer readable storage medium having computer readable code thereon, the non-transitory computer readable medium including instructions configured to cause a computer system to perform operations”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0071-0089 and Figures 1 & 3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a search input from one or more buyers; providing the first filtered search results to the control group; for each test group from the one or more test groups, providing the filtered search results corresponding to the test group; receiving one or more response indicators from the one or more buyers” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 9-14 and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 12 and 19 additionally recite “viewing a listing from the first filtered search results or the second filtered search results” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “ecommerce site” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley (U.S 9,116,945 B1) in view of Bem (U.S 8,364,618 B1).
Claim 1
Regarding Claim 1, Riley discloses the following:
A computer-implemented method for dynamically testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an ecommerce site, the method comprising [see at least Col 1 line 64-67 for reference to the method that includes receiving a group of search query/result pairings and generating for each of the pairings a set of objective signals derived from the pairings; Col 3 lines 15-18 for reference to the predicted human ratings being used to indirectly improve search engine results by assisting in the evaluation of the results of the search engines; Figure 1A and related text regarding human evaluators providing ratings of various documents to search queries] 
providing a control group of buyers with baseline search results based on a search input and current rules [see at least Col 3 lines 31-35 for reference to the human evaluators providing their ratings as a number within a range (e.g., 1-5) in which a number of ratings, possibly collected from numerous human evaluators shown numerous search query/document pairings; Col 8 lines 48-56 for reference to the trained human evaluation model generating predicted human relevance ratings/rankings based on the generated signal sets in which the predicted relevance ratings being a number between zero and three (i.e., the range used by the human evaluators) associated with each of the X business listings; Examiner notes the ‘number of human evaluators’ as analogous to ‘control group of buyers’] 
providing test groups of buyers with filtered search results based on the search input, the current rules, and a candidate rule corresponding to a specific test group from the test groups [see at least Col 3 lines 26-42 for reference to a number of human evaluators providing ratings of various documents to search queries, for example, a human evaluator may be shown a web page that corresponds to the home page of the store “Home Depot’ and asked to rate how relevant this web page is to the search query “home improvement store”]
receiving control responses from the control group of buyers and test responses from the test groups of buyers [see at least Col 3 lines 26-42 for reference to a number of such ratings, possibly collected from numerous human evaluators shown numerous search query/document pairings, being collected] 
for each test group: determining a metric based on the control response and the test response for the test group [see at least Col 7 lines 56-66 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results] 
in response to the metric being statistically significant and less than a threshold, discarding the candidate rule corresponding to the test group [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 59-66 for reference to quickly clicking on a business listing or clicking on a phone number link, directions link, or other link associated with the business listing may indicate that the business listing is “good”; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 59-66 for reference to quickly clicking on a business listing or clicking on a phone number link, directions link, or other link associated with the business listing may indicate that the business listing is “good”; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
While Riley discloses the limitations above, it does not disclose in response to the metric being statistically significant and less than a threshold, discarding the candidate rule corresponding to the test group or in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules.
However, Bem discloses the following:
in response to the metric being statistically significant and less than a threshold, discarding the candidate rule corresponding to the test group [see at least Col 7 lines 5-9 for reference to the rule (C., w") may then be added to the model Mif: Log P(DM, (C., w"))}-Log P(DIM)}>Cost(C) or if P(DIM, (C., w")) is not sufficiently greater than P(DIM), then the rule (C., w") may be discarded (i.e., not added to the model M), possibly by changing its weight to zero; Col 8 lines 23-25 for reference to if P(DM, (C, w)) is not sufficiently greater than P(DIM), then the rule (C, w) may be discarded (i.e., not added to the model M), possibly by changing its weight to zero] 
in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules [see at least Col 6 lines 64-66 for reference to if P(DIM, (C., w")) is sufficiently greater than P(DIM), then the rule (C. w") may be added to the model M; Col 7 lines 5-9 for reference to the rule (C., w") may then be added to the model Mif: Log P(DM, (C., w"))}-Log P(DIM)}>Cost(C); Col 8 lines 18-20 for reference to if P(DIM, (C, w)) is sufficiently greater than P(DIM), then the rule (C. w) may be added to the model M; claim 14 and related text regarding adding the candidate rule to the model based on the composite weight satisfying the threshold weight] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Riley to include the threshold analysis of a metric of Bem. Doing so would produce a model in connection with a search to estimate the probability that a user will find a particular search result relevant, as stated by Bem (Col 2 lines 63-65). 
Claim 2
While the combination of Riley and Bem disclose the limitations above, regarding Claim 2, Riley discloses the following:
the metric is chosen from: gross merchandise volume, sell through, click-through rate at rate k, and view rate [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”] 
Claim 3
While the combination of Riley and Bem disclose the limitations above, regarding Claim 3, Riley discloses the following:
the determining the metric comprises combining gross merchandise volume, sell through, click-through rate at rate k, and view rate [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 10 lines 4-8 for reference to the result of regression analysis may be a number of weights that define how future values of signal set are to be combined to generate a predicted relevance rating for the signal set; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 4
While the combination of Riley and Bem disclose the limitations above, regarding Claim 4, Riley discloses the following:
the combining the gross merchandise volume, the sell through, and the view rate comprises adding gross merchandise volume, sell through, click- through rate at rate k, and view rate in a weighted combination [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 10 lines 4-8 for reference to the result of regression analysis may be a number of weights that define how future values of signal set are to be combined to generate a predicted relevance rating for the signal set; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 5
While the combination of Riley and Bem disclose the limitations above, regarding Claim 5, Riley discloses the following:
the control responses and the test responses are one or more of: purchasing the FSO, viewing a listing from the first filtered search results or the second filtered search results, entering additional search inputs, or closing the ecommerce site [see at least Col 5 lines 28-33 for reference to the operating local search engine returning documents, such as business listings that are relevant to a search query and to a specific geographic area; Col 9 lines 55-61 for reference to signal may define how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Col 10 line 3 for reference to the corresponding human relevance ratings/rankings] 
Claim 8
Regarding Claim 8, Riley discloses the following:
A system for dynamically testing candidate rules for improving search results of listings of For-Sale Objects (FSO) being sold on an ecommerce site, the system comprising [see at least Col 1 line 64-67 for reference to the method that includes receiving a group of search query/result pairings and generating for each of the pairings a set of objective signals derived from the pairings; Col 3 lines 15-18 for reference to the predicted human ratings being used to indirectly improve search engine results by assisting in the evaluation of the results of the search engines; Col 3 line 60 for reference to the system and method which perform the principles of the invention; Figure 1A and related text regarding human evaluators providing ratings of various documents to search queries; Figure 2 and related text regarding the network which performs the invention] 
one or more processors [see at least Col 2 lines 30-32 for reference to a search engine comprising a processor and a memory including processing instructions for execution by the processor; Col 4 lines 50-52 for reference to the processor including any type of conventional processor, microprocessor, or processing logic that may interpret and execute instructions; Figure 3 and related text regarding item 320 ‘processor’] 
one or more network interfaces communicatively coupled to the one or more processors [see at least Col 4 lines 65-67 for reference to the communication interface including any transceiver-like mechanism that enables device to communicate with other devices and/or systems; Figure 3 and related text regarding item 380 ‘communication interface’] 
memory communicatively coupled to the one or more processors and the one or more network interfaces, wherein the memory stores instructions that, when executed, cause the one or more processors to [see at least Col 4 lines 52-59 for reference to the main memory includes a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor; Figure 3 and related text regarding item 330 ‘main memory’] 
receive a search input from one or more buyers [see at least Col 3 lines 31-35 for reference to the human evaluators providing their ratings as a number within a range (e.g., 1-5) in which a number of ratings, possibly collected from numerous human evaluators shown numerous search query/document pairings; Col 8 lines 48-56 for reference to the trained human evaluation model generating predicted human relevance ratings/rankings based on the generated signal sets in which the predicted relevance ratings being a number between zero and three (i.e., the range used by the human evaluators) associated with each of the X business listings]
assign each buyer from the one or more buyers to a group from a plurality of groups, the plurality of groups comprising a control group and one or more test groups, each test group corresponding to a candidate rule from one or more candidate rules [see at least Col 3 lines 31-35 for reference to the human evaluators providing their ratings as a number within a range (e.g., 1-5) in which a number of ratings, possibly collected from numerous human evaluators shown numerous search query/document pairings; Col 3 lines 26-42 for reference to a number of human evaluators providing ratings of various documents to search queries, for example, a human evaluator may be shown a web page that corresponds to the home page of the store “Home Depot’ and asked to rate how relevant this web page is to the search query “home improvement store”; Col 8 lines 48-56 for reference to the trained human evaluation model generating predicted human relevance ratings/rankings based on the generated signal sets in which the predicted relevance ratings being a number between zero and three (i.e., the range used by the human evaluators) associated with each of the X business listings; Examiner notes the ‘number of human evaluators’ as analogous to ‘control group of buyers’]
identify search results from a plurality of FSO listings based on the search input [see at least Col 5 lines 31-37 for reference to the user entering the search query “pizza” and the zip code 10012 (New York city) and search engine returning a list of pizza restaurants in or near this zip code] 
filter the search results based on current rules to identify first filtered search results [see at least Col 5 lines 31-37 for reference to when returning the results to the user the search engine sorting the results based on relevance of the listing to the search query and also based on a geographic location of the business to the user; Col lines 62-66 for reference to the system providing refined search results to the user] 
for each test group from the one or more test groups, filter the search results based on the current rules and a corresponding candidate rule from the one or more candidate rules that corresponds to the test group to identify filtered search results corresponding to the test group [see at least Col 8 lines 26-66 for reference to the system generating an initial set of search results for human evaluators, refining or re-ranking results of a search engine, and then using human relevance ratings to refine the initial ranking; Col 8 lines 40-43 for reference to information retrieval scoring techniques generating a metric called an information retrieval (IR) score that defines how well the terms of a search query match the document; Figure 8 and related text regarding refining or re-ranking results of a search engine] 
provide the first filtered search results the control group [see at least Col 8 lines 26-30 for reference to the system generating an initial set of search results for human evaluators]  
for each test group from the one or more test groups, provide the filtered search results corresponding to the test group [see at least Col lines 62-66 for reference to the system providing refined search results to the user]
receive one or more response indicators from the one or more buyers [see at least Col 8 lines 54-56 for reference to human relevance ratings being used to refine the initial ranking] 
determine a performance metric for each test group of the one or more test groups based on the one or more response indicators [see at least Col 7 lines 56-66 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results] 
determine a statistical significances for each test group of the one or more test groups based on at least one of the one or more performance metrics [see at least Col 7 lines 56-66 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discard the candidate rule corresponding to the test group from the one or more candidate rules [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 59-66 for reference to quickly clicking on a business listing or clicking on a phone number link, directions link, or other link associated with the business listing may indicate that the business listing is “good”; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
in response to the performance metric for the test group being greater than the metric threshold, add the candidate rule corresponding to the test group to the current rules [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 59-66 for reference to quickly clicking on a business listing or clicking on a phone number link, directions link, or other link associated with the business listing may indicate that the business listing is “good”; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
While Riley discloses the limitations above, it does not disclose for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discard the candidate rule corresponding to the test group from the one or more candidate rules or in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules.
However, Bem discloses the following:
for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discard the candidate rule corresponding to the test group from the one or more candidate rules [see at least Col 7 lines 5-9 for reference to the rule (C., w") may then be added to the model Mif: Log P(DM, (C., w"))}-Log P(DIM)}>Cost(C) or if P(DIM, (C., w")) is not sufficiently greater than P(DIM), then the rule (C., w") may be discarded (i.e., not added to the model M), possibly by changing its weight to zero; Col 8 lines 23-25 for reference to if P(DM, (C, w)) is not sufficiently greater than P(DIM), then the rule (C, w) may be discarded (i.e., not added to the model M), possibly by changing its weight to zero] 
in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules [see at least Col 6 lines 64-66 for reference to if P(DIM, (C., w")) is sufficiently greater than P(DIM), then the rule (C. w") may be added to the model M; Col 7 lines 5-9 for reference to the rule (C., w") may then be added to the model Mif: Log P(DM, (C., w"))}-Log P(DIM)}>Cost(C); Col 8 lines 18-20 for reference to if P(DIM, (C, w)) is sufficiently greater than P(DIM), then the rule (C. w) may be added to the model M; claim 14 and related text regarding adding the candidate rule to the model based on the composite weight satisfying the threshold weight] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Riley to include the threshold analysis of a metric of Bem. Doing so would produce a model in connection with a search to estimate the probability that a user will find a particular search result relevant, as stated by Bem (Col 2 lines 63-65).
Claim 9
While the combination of Riley and Bem disclose the limitations above, regarding Claim 9, Riley discloses the following:
the performance metric is selected from: gross merchandise volume, sell through, click through rate at rate k, and view rate [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 10
While the combination of Riley and Bem disclose the limitations above, regarding Claim 10, Riley discloses the following:
determine the performance metric based on the one or more response indicators combining gross merchandise volume, sell through, click-through rate at rate k, and view rate [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 10 lines 4-8 for reference to the result of regression analysis may be a number of weights that define how future values of signal set are to be combined to generate a predicted relevance rating for the signal set; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 11
While the combination of Riley and Bem disclose the limitations above, regarding Claim 11, Riley discloses the following:
combine the gross merchandise volume, the sell through, click-through rate at rate k, and the view rate by a weighted combination [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 10 lines 4-8 for reference to the result of regression analysis may be a number of weights that define how future values of signal set are to be combined to generate a predicted relevance rating for the signal set; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 12
While the combination of Riley and Bem disclose the limitations above, regarding Claim 12, Riley discloses the following:
the one or more response indicators are one or more of: purchasing the FSO, viewing a listing from the first filtered search results or the second filtered search results, entering additional search inputs, or closing the ecommerce site [see at least Col 5 lines 28-33 for reference to the operating local search engine returning documents, such as business listings that are relevant to a search query and to a specific geographic area; Col 9 lines 55-61 for reference to signal may define how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Col 10 line 3 for reference to the corresponding human relevance ratings/rankings]
Claim 15
Regarding Claim 15, Riley discloses the following:
A non-transitory computer readable storage medium having computer readable code thereon, the non-transitory computer readable medium including instructions configured to cause a computer system to perform operations comprising [see at least Col 1 line 64-67 for reference to the method that includes receiving a group of search query/result pairings and generating for each of the pairings a set of objective signals derived from the pairings; Col 3 lines 15-18 for reference to the predicted human ratings being used to indirectly improve search engine results by assisting in the evaluation of the results of the search engines; Col 3 line 60 for reference to the system and method which perform the principles of the invention; Col 5 lines 6-16 for reference to the search engine and/or human evaluation model being stored in a computer-readable medium which is defined as one or more physical or logical memory devices and/or carrier waves] 
receiving a search input from one or more buyers [see at least Col 3 lines 31-35 for reference to the human evaluators providing their ratings as a number within a range (e.g., 1-5) in which a number of ratings, possibly collected from numerous human evaluators shown numerous search query/document pairings; Col 8 lines 48-56 for reference to the trained human evaluation model generating predicted human relevance ratings/rankings based on the generated signal sets in which the predicted relevance ratings being a number between zero and three (i.e., the range used by the human evaluators) associated with each of the X business listings]
assigning each buyer from the one or more buyers to a group from a plurality of groups, the plurality of groups comprising a control group and one or more test groups, each test group corresponding to a candidate rule from one or more candidate rules [see at least Col 3 lines 31-35 for reference to the human evaluators providing their ratings as a number within a range (e.g., 1-5) in which a number of ratings, possibly collected from numerous human evaluators shown numerous search query/document pairings; Col 3 lines 26-42 for reference to a number of human evaluators providing ratings of various documents to search queries, for example, a human evaluator may be shown a web page that corresponds to the home page of the store “Home Depot’ and asked to rate how relevant this web page is to the search query “home improvement store”; Col 8 lines 48-56 for reference to the trained human evaluation model generating predicted human relevance ratings/rankings based on the generated signal sets in which the predicted relevance ratings being a number between zero and three (i.e., the range used by the human evaluators) associated with each of the X business listings; Examiner notes the ‘number of human evaluators’ as analogous to ‘control group of buyers’]
identifying search results from a plurality of FSO listings based on the search input [see at least Col 5 lines 31-37 for reference to the user entering the search query “pizza” and the zip code 10012 (New York city) and search engine returning a list of pizza restaurants in or near this zip code] 
filtering the search results based on current rules to identify first filtered search results [see at least Col 5 lines 31-37 for reference to when returning the results to the user the search engine sorting the results based on relevance of the listing to the search query and also based on a geographic location of the business to the user; Col lines 62-66 for reference to the system providing refined search results to the user] 
for each test group from the one or more test groups, filtering the search results based on the current rules and a corresponding candidate rule from the one or more candidate rules that corresponds to the test group to identify filtered search results corresponding to the test group [see at least Col 8 lines 26-66 for reference to the system generating an initial set of search results for human evaluators, refining or re-ranking results of a search engine, and then using human relevance ratings to refine the initial ranking; Col 8 lines 40-43 for reference to information retrieval scoring techniques generating a metric called an information retrieval (IR) score that defines how well the terms of a search query match the document; Figure 8 and related text regarding refining or re-ranking results of a search engine] 
providing the first filtered search results the control group [see at least Col 8 lines 26-30 for reference to the system generating an initial set of search results for human evaluators]  
for each test group from the one or more test groups, providing the filtered search results corresponding to the test group [see at least Col lines 62-66 for reference to the system providing refined search results to the user]
receiving one or more response indicators from the one or more buyers [see at least Col 8 lines 54-56 for reference to human relevance ratings being used to refine the initial ranking] 
determining a performance metric for each test group of the one or more test groups based on the one or more response indicators [see at least Col 7 lines 56-66 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results] 
determining a statistical significances for each test group of the one or more test groups based on at least one of the one or more performance metrics [see at least Col 7 lines 56-66 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discard the candidate rule corresponding to the test group from the one or more candidate rules [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 59-66 for reference to quickly clicking on a business listing or clicking on a phone number link, directions link, or other link associated with the business listing may indicate that the business listing is “good”; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
in response to the performance metric for the test group being greater than the metric threshold, add the candidate rule corresponding to the test group to the current rules [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 59-66 for reference to quickly clicking on a business listing or clicking on a phone number link, directions link, or other link associated with the business listing may indicate that the business listing is “good”; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 9 lines 55-61 for reference to the signal defining how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Examiner notes the notation of “good” business as analogous to “statistically significant]
While Riley discloses the limitations above, it does not disclose for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discard the candidate rule corresponding to the test group from the one or more candidate rules or in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules.
However, Bem discloses the following:
for each test group from the one or more test groups, in response to the statistical significance for the test group being greater than a threshold: in response to the performance metric for the test group being less than a metric threshold, discard the candidate rule corresponding to the test group from the one or more candidate rules [see at least Col 7 lines 5-9 for reference to the rule (C., w") may then be added to the model Mif: Log P(DM, (C., w"))}-Log P(DIM)}>Cost(C) or if P(DIM, (C., w")) is not sufficiently greater than P(DIM), then the rule (C., w") may be discarded (i.e., not added to the model M), possibly by changing its weight to zero; Col 8 lines 23-25 for reference to if P(DM, (C, w)) is not sufficiently greater than P(DIM), then the rule (C, w) may be discarded (i.e., not added to the model M), possibly by changing its weight to zero] 
in response to the metric being statistically significant and greater than the threshold, adding the candidate rule corresponding to the test group to the current rules [see at least Col 6 lines 64-66 for reference to if P(DIM, (C., w")) is sufficiently greater than P(DIM), then the rule (C. w") may be added to the model M; Col 7 lines 5-9 for reference to the rule (C., w") may then be added to the model Mif: Log P(DM, (C., w"))}-Log P(DIM)}>Cost(C); Col 8 lines 18-20 for reference to if P(DIM, (C, w)) is sufficiently greater than P(DIM), then the rule (C. w) may be added to the model M; claim 14 and related text regarding adding the candidate rule to the model based on the composite weight satisfying the threshold weight] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Riley to include the threshold analysis of a metric of Bem. Doing so would produce a model in connection with a search to estimate the probability that a user will find a particular search result relevant, as stated by Bem (Col 2 lines 63-65).
Claim 16
While the combination of Riley and Bem disclose the limitations above, regarding Claim 16, Riley discloses the following:
the performance metric is chosen from: gross merchandise volume, sell through, click-through rate at rate k, and view rate [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 17
While the combination of Riley and Bem disclose the limitations above, regarding Claim 17, Riley discloses the following:
determining the performance metric based on the one or more response indicators by combining gross merchandise volume, sell through, click-through rate at rate k, and view rate [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 10 lines 4-8 for reference to the result of regression analysis may be a number of weights that define how future values of signal set are to be combined to generate a predicted relevance rating for the signal set; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 18
While the combination of Riley and Bem disclose the limitations above, regarding Claim 18, Riley discloses the following:
combining the gross merchandise volume, the sell through, click-through rate at rate k, and the view rate using a weighted combination [see at least Col 7 lines 56-59 for reference to certain user clicking actions in response to a set of search results indicating that a resultant business listings as a “good” business listing for the corresponding search history; Col 7 lines 63-66 for reference to dynamic signals being derived by identifying “good clicks” then using the frequencies relating to clicks associated with queries, business categories, and their co-occurrences as signals in the signal set; Col 9 lines 52-61 for reference to a signal being a value indicating for the document/search query pair what portion of the users select the document first when it is returned to the user in a list of search results; Col 10 lines 4-8 for reference to the result of regression analysis may be a number of weights that define how future values of signal set are to be combined to generate a predicted relevance rating for the signal set; Examiner notes the “frequencies relating to clicks” as analogous to “click-through rate at rate k”; Examiner notes the “time duration between clicks” as analogous to “view rate”]
Claim 19
While the combination of Riley and Bem disclose the limitations above, regarding Claim 19, Riley discloses the following:
the one or more response indicators are one or more of: purchasing the FSO, viewing a listing from the first filtered search results or the second filtered search results, entering additional search inputs, or closing an ecommerce site [see at least Col 5 lines 28-33 for reference to the operating local search engine returning documents, such as business listings that are relevant to a search query and to a specific geographic area; Col 9 lines 55-61 for reference to signal may define how long it takes (i.e., the duration between when a user first views the result document set and selects the document) an average user to select the document when it is returned to the user at a particular location in a list of search results or how long a user spends viewing the document based on the sequence of user click times; Col 10 line 3 for reference to the corresponding human relevance ratings/rankings]


Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley (U.S 9,116,945 B1) in view of Bem (U.S 8,364,618 B1), as applied in claims 1, 8, and 15, in view of Chang (U.S 2008/0027913 A1).
Claim 6
While the combination of Riley and Bem disclose the limitations above, it does not disclose determining that the metric is statistically significant by: performing a p-test on a hypothesis based on the metric for each test group to determine a p-value; comparing the p-value to a p-value threshold; and in response to the p-value being greater than the p-value threshold, identifying that the metric is statistically significant.
Regarding Claim 6, Chang discloses the following:
determining that the metric is statistically significant by: performing a p-test on a hypothesis based on the metric for each test group to determine a p-value [see at least Paragraph 0100 for reference to the system ranking and having the best accuracy based on significance tests under various level of incomplete judgements wherein significant tests are based on hypothesis testing; Paragraph 0100 for reference to the confidence in the hypothesis is reported as a p-value] 
comparing the p-value to a p-value threshold [see at least Paragraph 0100 for reference to the confidence in the hypothesis being reported as a p-value and compared to a confidence level, for example </= 0.005 (at 95% confidence level); Examiner notes the ‘confidence level’ as analogous to ‘p-value threshold’] 
in response to the p-value being greater than the p-value threshold, identifying that the metric is statistically significant [see at least Paragraph 0100 for reference to if the confidence in the hypotheses (reported as a p-value) is </= 0.05 (at 95% confidence level), the null hypothesis is typically rejected, i.e., the two engines have statistically significant difference based on the relevance metric] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of statistical significance of Riley to include the p-value comparison of Chang. It would be beneficial to be able to measure what, if any, impact a modification in a software application, such as a search engine, has on the application's performance. In addition, it would be beneficial to be able to design one or more tests, or experiments, to measure such an impact, as stated by Chang (Paragraph 0007). 
Claim 7
While the combination of Riley and Bem disclose the limitations above, it does not disclose determining that the metric is statistically significant by: calculating one or more values based on the metric; comparing each of the one or more values to a respective threshold; in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant.
Regarding Claim 7, Chang discloses the following:
determining that the metric is statistically significant by: calculating one or more values based on the metric [see at least Paragraph 0093 for reference to a precision metric, referred to as a rank-based precision metric being determined based on result item rank which is based on a relevance score] 
comparing each of the one or more values to a respective threshold [see at least Paragraph 0093 for reference to a parameter associated with a rank-based precision metric can identify a threshold position (or rank) from 1 to n, which represents a position in the ranking of the result items, such that result items at and above the threshold are used in determining the rank-based precision metric; Paragraph 0094 for reference to a rank-based precision metric corresponding to a given crawl can represent a relevance score for result items up to a threshold position] 
in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant [see at least Paragraph 0093 for reference to in a case that in is equal to 20 and the threshold is 5, result items 1 to 5 are used to determine a precision metric value, and result items 6 to 20 are excluded from the determination] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of statistical significance of Riley to include the value comparison of Chang. It would be beneficial to be able to measure what, if any, impact a modification in a software application, such as a search engine, has on the application's performance. In addition, it would be beneficial to be able to design one or more tests, or experiments, to measure such an impact, as stated by Chang (Paragraph 0007).
Claim 13
While the combination of Riley and Bem disclose the limitations above, it does not disclose determining that the metric is statistically significant by: performing a p-test on a hypothesis based on the metric for each test group to determine a p-value; comparing the p-value to a p-value threshold; and in response to the p-value being greater than the p-value threshold, identifying that the metric is statistically significant.
Regarding Claim 13, Chang discloses the following:
determining that the metric is statistically significant by: performing a p-test on a hypothesis based on the metric for each test group to determine a p-value [see at least Paragraph 0100 for reference to the system ranking and having the best accuracy based on significance tests under various level of incomplete judgements wherein significant tests are based on hypothesis testing; Paragraph 0100 for reference to the confidence in the hypothesis is reported as a p-value] 
comparing the p-value to a p-value threshold [see at least Paragraph 0100 for reference to the confidence in the hypothesis being reported as a p-value and compared to a confidence level, for example </= 0.005 (at 95% confidence level); Examiner notes the ‘confidence level’ as analogous to ‘p-value threshold’] 
in response to the p-value being greater than the p-value threshold, identifying that the metric is statistically significant [see at least Paragraph 0100 for reference to if the confidence in the hypotheses (reported as a p-value) is </= 0.05 (at 95% confidence level), the null hypothesis is typically rejected, i.e., the two engines have statistically significant difference based on the relevance metric] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of statistical significance of Riley to include the p-value comparison of Chang. It would be beneficial to be able to measure what, if any, impact a modification in a software application, such as a search engine, has on the application's performance. In addition, it would be beneficial to be able to design one or more tests, or experiments, to measure such an impact, as stated by Chang (Paragraph 0007).
Claim 14
While the combination of Riley and Bem disclose the limitations above, it does not disclose determining that the metric is statistically significant by: calculating one or more values based on the metric; comparing each of the one or more values to a respective threshold; in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant.
Regarding Claim 14, Chang discloses the following:
determining that the metric is statistically significant by: calculating one or more values based on the metric [see at least Paragraph 0093 for reference to a precision metric, referred to as a rank-based precision metric being determined based on result item rank which is based on a relevance score] 
comparing each of the one or more values to a respective threshold [see at least Paragraph 0093 for reference to a parameter associated with a rank-based precision metric can identify a threshold position (or rank) from 1 to n, which represents a position in the ranking of the result items, such that result items at and above the threshold are used in determining the rank-based precision metric; Paragraph 0094 for reference to a rank-based precision metric corresponding to a given crawl can represent a relevance score for result items up to a threshold position] 
in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant [see at least Paragraph 0093 for reference to in a case that in is equal to 20 and the threshold is 5, result items 1 to 5 are used to determine a precision metric value, and result items 6 to 20 are excluded from the determination] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of statistical significance of Riley to include the value comparison of Chang. It would be beneficial to be able to measure what, if any, impact a modification in a software application, such as a search engine, has on the application's performance. In addition, it would be beneficial to be able to design one or more tests, or experiments, to measure such an impact, as stated by Chang (Paragraph 0007).
Claim 20
While the combination of Riley and Bem disclose the limitations above, it does not disclose determining that the metric is statistically significant by: calculating one or more values based on the metric; comparing each of the one or more values to a respective threshold; in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant.
Regarding Claim 20, Chang discloses the following:
determining that the metric is statistically significant by: calculating one or more values based on the metric [see at least Paragraph 0093 for reference to a precision metric, referred to as a rank-based precision metric being determined based on result item rank which is based on a relevance score] 
comparing each of the one or more values to a respective threshold [see at least Paragraph 0093 for reference to a parameter associated with a rank-based precision metric can identify a threshold position (or rank) from 1 to n, which represents a position in the ranking of the result items, such that result items at and above the threshold are used in determining the rank-based precision metric; Paragraph 0094 for reference to a rank-based precision metric corresponding to a given crawl can represent a relevance score for result items up to a threshold position] 
in response to each of the one or more values being greater than the respective threshold, identifying that the metric is statistically significant [see at least Paragraph 0093 for reference to in a case that in is equal to 20 and the threshold is 5, result items 1 to 5 are used to determine a precision metric value, and result items 6 to 20 are excluded from the determination] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of statistical significance of Riley to include the value comparison of Chang. It would be beneficial to be able to measure what, if any, impact a modification in a software application, such as a search engine, has on the application's performance. In addition, it would be beneficial to be able to design one or more tests, or experiments, to measure such an impact, as stated by Chang (Paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2010/0161591 A1
Jones et al.
System and method of geo-based prediction in search result selection
US 8,782,037 B1
Barad et al.
System and Method for Mark-up Language Document Rank Analysis


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683